           Case MDL No. 2804 Document 5293 Filed 08/16/19 Page 1 of 1



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
      Tucson Medical Center v. Purdue Pharma L.P., et al.,            )              MDL No. 2804
            D. Arizona, C.A. No. 4:19-00358                           )


                ORDER VACATING CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Tucson Medical) on July 31, 2019. Prior
to expiration of that order's 7-day stay of transmittal, plaintiff in Tucson Medical filed a notice of
opposition to the proposed transfer. The Panel has now been informed that Tucson Medical was
remanded to the Superior Court of Pima County, Arizona, by the Honorable Raner C. Collins in an
order filed on August 15, 2019.

      IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
"CTO-105" filed on July 31, 2019, is VACATED insofar as it relates to this action.


                                                      FOR THE PANEL:



                                                      John W. Nichols
                                                      Clerk of the Panel
